     Case 8:20-cr-00127-MWF Document 61 Filed 10/26/20 Page 1 of 6 Page ID #:467



1    NICOLA T. HANNA
     United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     WILLIAM M. ROLLINS (Cal. Bar No. 287007)
4    GEORGE E. PENCE (Cal Bar No. 257595)
     Assistant United States Attorneys
5    Terrorism and Export Crimes Section
          1500 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-7407/2253
          Facsimile: (213) 894-2927
8         E-mail:    william.rollins@usdoj.gov
                     george.pence@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                            UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,               No. CR 20-127-MWF

14               Plaintiff,                  GOVERNMENT’S MOTION IN LIMINE
                                             NO. 2 TO PRECLUDE ANY REFERENCES
15                    v.                     TO DEFENDANT’S SENTENCING EXPOSURE

16   GUAN LEI,                               TRIAL DATE: 11/17/2020

17               Defendant.

18

19

20        Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorneys George E. Pence and
23   William M. Rollins, hereby files its Motion in Limine No. 2 to
24   Preclude Any References to Defendant’s Sentencing Exposure at Trial.
25   //
26

27

28
     Case 8:20-cr-00127-MWF Document 61 Filed 10/26/20 Page 2 of 6 Page ID #:468



1         This Motion is based upon the attached memorandum of points and

2    authorities and exhibits thereto, the files and records in this case,

3    and such further evidence and argument as the Court may permit.

4    Dated: October 26, 2020              Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6
                                          CHRISTOPHER D. GRIGG
7                                         Assistant United States Attorney
                                          Chief, National Security Division
8

9                                               /s/
                                          WILLIAM M. ROLLINS
10                                        Assistant United States Attorney

11                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 8:20-cr-00127-MWF Document 61 Filed 10/26/20 Page 3 of 6 Page ID #:469



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          Defendant GUAN LEI (“defendant”) faces up to 20 years in

4    federal prison if convicted of destruction of evidence, in violation

5    of 18 U.S.C. § 1519.     Although defendant’s Sentencing Guidelines

6    range is much lower than the statutory maximum of 20 years’

7    imprisonment, the Court should nevertheless apply longstanding Ninth

8    Circuit law to prohibit any discussion of, or references to, any of

9    the specific punishments defendant is facing if convicted.

10   II.   FACTUAL BACKGROUND
11         In July 2020, the Federal Bureau of Investigation (“FBI”) began

12   investigating defendant in connection with visa fraud and the

13   possible transfer of sensitive information from the University of

14   California, Los Angeles (“UCLA”) to high-ranking military officers in

15   the People’s Republic of China (“PRC”) and the PRC’s National

16   University of Defense Technology (“NUDT”), an entity suspected of

17   procuring U.S.-origin items to develop supercomputers with nuclear

18   explosive applications.

19         During the federal investigation, defendant – an NUDT student

20   from the PRC conducting research at UCLA on a J-1 visa          -

21   deliberately concealed digital storage drives from the FBI, falsely

22   told U.S. Customs and Border Protection (“CBP”) officers that he

23   never contacted the PRC consulate while in the United States, and,

24   several days after refusing the FBI’s request to conduct an offsite

25   search of his laptop, walked circuitously around his apartment

26   building, reached into his sock, and threw a destroyed hard drive

27   into a trash dumpster nearby.      A federal grand jury indicted

28   defendant on one count of destruction of evidence, 18 U.S.C. § 1519,
     Case 8:20-cr-00127-MWF Document 61 Filed 10/26/20 Page 4 of 6 Page ID #:470



1    on September 10, 2020.     As indicated above, the charge against GUAN

2    carries a possible statutory maximum of 20 years’ imprisonment.

3    III. LAW APPLICABLE TO EVIDENCE OF POSSIBLE SENTENCES
4         Defendant and his counsel should be precluded from discussing

5    both the general concept of statutory maximum sentences and

6    defendant’s specific sentencing exposure, as that may lead the jury

7    to base its verdict on improper considerations of punishment.

8         “It has long been the law that it is inappropriate for a jury to

9    consider or be informed of the consequences of their verdict.”

10   United States v. Frank, 956 F.2d 872, 879 (9th Cir. 1991).           As the

11   Supreme Court explained in Shannon v. United States, 512 U.S. 573

12   (1994):

13        The principle that juries are not to consider the
          consequences of their verdicts is a reflection of the basic
14        division of labor in our legal system between judge and
          jury. The jury’s function is to find the facts and to
15        decide whether, on those facts, the defendant is guilty of
          the crime charged. The judge, by contrast, imposes
16        sentence on the defendant after the jury has arrived at a
          guilty verdict. Information regarding the consequences of
17        a verdict is therefore irrelevant to the jury’s task.
          Moreover, providing jurors sentencing information invites
18        them to ponder matters that are not within their province,
          distracts them from their fact-finding responsibilities,
19        and creates a strong possibility of confusion.

20   Id. at 579.

21        The Ninth Circuit recently reaffirmed this long-settled

22   principle, rejecting the defendant’s argument that the district court

23   erred in precluding him from informing the jury of the mandatory

24   minimum sentence that he faced if convicted.         See United States v.

25   Lynch, -- F.3d. --, 2018 WL 4354373, *13 (9th Cir. Sept. 13, 2018).

26   There, the Ninth Circuit held that the jury was not entitled to be

27   informed of the mandatory minimum sentence because “it is well

28   established that when a jury has no sentencing function, it should be

                                            2
     Case 8:20-cr-00127-MWF Document 61 Filed 10/26/20 Page 5 of 6 Page ID #:471



1    admonished to ‘reach its verdict without regard to what sentence

2    might be imposed.’”     Id., quoting Shannon, 512 U.S. at 579.

3         The well-settled principle that the jury should not be informed

4    of the punishment a defendant faces if he is convicted is reflected

5    in the Ninth Circuit Model Jury Instruction 7.4, which provides:

6    “The punishment provided by law for this crime is for the court to

7    decide.   You may not consider punishment in deciding whether the

8    government has proved its case against the defendant beyond a

9    reasonable doubt.”    Ninth Cir. Crim. Jury Instr. 7.4 (2010 ed.; last

10   updated 5/2020).    The Supreme Court and the Ninth Circuit have held

11   that the jury should be instructed that their function is not to

12   consider or speculate as to the punishment that may flow from their

13   decision.   See, e.g., Rogers v. United States, 422 U.S. 35, 40

14   (1975) (holding the jury should have been admonished “that the jury

15   had no sentencing function and should reach its verdict without

16   regard to what sentence might be imposed”); United States v. Reed,

17   726 F.2d 570, 579 (9th Cir. 1984) (holding that district court

18   properly instructed jury that the “punishment provided by law for

19   the offenses charged in the indictment are matters exclusively

20   within the province of the court.       It should never be considered by

21   the jury in any way in arriving at an impartial verdict as to the

22   guilt or innocence of the accused.”).

23        The jury’s verdict should be based on the facts presented at

24   trial, rather than on their possible sympathy for defendant or their

25   personal evaluation of the whether the sentence authorized by the

26   law for a particular violation seems appropriate.          See, e.g., United

27   States v. Scarmazzo, 554 F. Supp. 2d 1102, 1109 (E.D. Cal. 2008)

28   (granting government’s motion in limine to exclude, among other

                                            3
     Case 8:20-cr-00127-MWF Document 61 Filed 10/26/20 Page 6 of 6 Page ID #:472



1    things, testimony regarding potential punishment and any mention of

2    penalties or prison terms in “medical marijuana” case); Patterson v.

3    Runnels, 288 F. Supp. 2d 1092, 1099-1100 (C.D. Cal. 2003) (Klausner,

4    J.) (“The jury is not to consider the consequences of its verdict,

5    and should be instructed to reach its verdict without regard to what

6    sentence might be imposed.”); Lacy v. Lewis, 123 F. Supp. 2d 533,

7    552 (C.D. Cal. 2000) (Letts, J.) (holding petitioner had no

8    constitutional right to advise jury that he was being prosecuted

9    under California’s Three Strikes Law).

10   IV.   CONCLUSION
11         For the foregoing reasons, the government respectfully requests

12   that this Court preclude any evidence, argument, or other reference

13   to the statutory maximum sentence or defendant’s sentencing exposure

14   at trial.

15   Dated: October 26, 2020              Respectfully submitted,

16                                        NICOLA T. HANNA
                                          United States Attorney
17
                                          CHRISTOPHER D. GRIGG
18                                        Assistant United States Attorney
                                          Chief, National Security Division
19

20                                              /s/
                                          WILLIAM M. ROLLINS
21                                        Assistant United States Attorney

22                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
23

24

25

26

27

28

                                            4
